UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1294


In re: VIVEK SHAH,

             Petitioner.



                           On Petition for Writ of Mandamus
                (Nos. 5:12-cr-00172-1; 5:13-cr-00127-1; 5:15-cv-07542)


Submitted: June 20, 2017                                          Decided: June 22, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vivek Shah, petitioner pro se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Vivek Shah petitions for a writ of mandamus, alleging that the district court has

unduly delayed in ruling on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from

this court directing the district court to act. We conclude that the present record does not

reveal undue delay in the district court. Accordingly, although we grant leave to proceed

in forma pauperis, we deny Shah’s petition and supplemental petition for a writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                      PETITION DENIED




                                             2